Citation Nr: 0109476	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-22 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35 of title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran performed verified active duty service from June 
1962 to July 1982.  He died in January 1999.  The appellant 
is the veteran's widow.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the appellant's claim seeking 
entitlement to dependency and indemnity compensation (DIC) 
based on service connection for the cause of the veteran's 
death, and which also denied her claim for dependents' 
educational assistance (DEA) benefits under Chapter 35 of 
title 38 of the United States Code.


REMAND

The Board observes that the Veterans Claims Assistance Act 
has eliminated the requirement for a well grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent a claim, and expanded VA's duty to notify the 
veteran and the representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA"); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000).

The record discloses that the veteran was transferred from 
the American Lake VA Medical Center (MC) in Tacoma to the 
Seattle VAMC in January 1999.  It was indicated that he had 
presented to American Lake on January 6, 1999, with a two-
week history of rapidly progressive weakness, anorexia and 
confusion, as well as weight loss.  He underwent an abdominal 
ultrasound and CT that revealed massive hepatomegaly with 
multiple ill-defined target lesions, moderate splenomegaly, 
massive adenopathy and gallstones.  The veteran was then 
transferred to the Seattle VAMC.  Following a work-up, the 
pertinent diagnosis on discharge was metastatic small cell 
cancer to the liver and neck.  Although the records from the 
Seattle VAMC have been obtained, the clinical records of the 
treatment that the veteran received at the American Lake VAMC 
in January 1999, are not in the claims folder.

Also, a review of the record discloses that in correspondence 
received by the RO in April and September 1999, the appellant 
has averred that the metastatic small cell carcinoma from 
which the veteran died was the result of his having been 
exposed to Agent Orange while stationed in Vietnam.

In this regard, the veteran's DD Form 214 indicates that the 
veteran served in the Republic of Vietnam during the Vietnam 
Era.  However, other than the appellant's assertions, there 
is no evidence in the claims file to support her account of 
the veteran's exposure to herbicides in service.  Moreover, 
because the evidence of record fails to indicate the primary 
site of the veteran's fatal metastatic carcinoma, or that he 
had one of the conditions enumerated in either 38 U.S.C.A. 
§ 1116(a) or 38 C.F.R. § 3.309(c); and because the law, as 
authoritatively interpreted by the Court of Appeals for 
Veterans Claims, permits a presumption of herbicide exposure 
only in instances where the veteran has developed one or more 
of the enumerated conditions, the veteran's exposure may not 
be presumed at this time.  See McCartt v. West, 12 Vet. 
App. 164, 168 (1999).

That notwithstanding, the Court of Appeals for the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection with proof of direct service 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  This rationale would likewise apply when the issue 
is service connection for the cause of the veteran's death.  
In accordance with this legal precedent, the Board determines 
that the appellant should be informed that she can submit 
evidence which proves the claimed causal relationship.

Additionally, in accordance with the VA's duty to assist the 
appellant in developing further evidence which might support 
her claim, as required by the VCAA, it is now incumbent upon 
the VA to attempt to secure information which might confirm 
that the veteran was exposed to Agent Orange in service.  For 
this task, reference to official Government records will be 
necessary in order to ascertain where and when herbicide 
agents were applied in Vietnam, and whether the veteran was 
present in the pertinent locations and at the pertinent 
times.  The appropriate contact point for VA to obtain such 
information would appear to be the United States Armed 
Services Center for Research of Unit Records (USASCRUR).

In order to assist the USASCRUR in providing specific and 
relevant information, the RO should first ask the appellant 
to specify where, and under what circumstances the veteran 
may have been exposed to Agent Orange during his service in 
Vietnam.  In addition, the RO should secure, from the 
appropriate military service department, a copy of the 
veteran's DA Form 20 (Enlisted Qualification Record), or 
equivalent service personnel records, to verify the veteran's 
dates of service in Vietnam and his unit assignment while in 
that country.  Then, once that information is received, the 
RO should forward the information supplied by the appellant, 
along with the veteran's service personnel records, to 
USASCRUR, and ask that agency to provide a report as to the 
extent, if any, of the veteran's exposure to Agent Orange or 
other herbicides in service.

Further, the new legislation also requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See VCAA at § 3 (to be codified at 
38 U.S.C. § 5103A).

Since the underlying etiological basis for the diagnosis of 
metastatic small cell carcinoma in the record on appeal is 
not clear, the RO should, after the foregoing development, 
refer the veteran's claims file for a medical opinion.  The 
medical specialist should review the evidence as to the 
veteran's exposure (if documented) to Agent Orange in 
service, and should render an opinion as to the primary site 
of the veteran's cancer (if possible), and as to whether the 
veteran's fatal metastatic carcinoma is attributable to 
herbicide exposure.

Lastly, the Board observes that prior to the veteran's death, 
the veteran filed a claim seeking entitlement to increased 
ratings for hypertension, for a seizure disorder, for 
residuals of tenosynovitis of the right ankle and of the left 
ankle, and for myofascial pain of the thoracic spine.  
However, his death occurred before the claim was the subject 
of a decision by the RO.  Shortly after the veteran's death, 
in February 1999, the appellant filed an application for DIC 
to include accrued benefits.  Significantly, however, there 
is no indication from the record that the RO has developed or 
adjudicated the appellant's claim for accrued benefits.  See 
Lathan v. Brown, 7 Vet. App. 359, 368 (1995).

In light of the development requested below, the issue of 
entitlement to dependents' educational assistance benefits 
under Chapter 35 of title 38 of the United States Code is 
deferred.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
and ask her to provide a list of the 
dates and locations of all VA or non-VA 
treatment for metastatic small cell 
carcinoma, from the veteran's retirement 
to the date of his death.  The RO should 
take appropriate steps to obtain copies 
of all of the veteran's records of 
treatment or hospitalization from any VA 
facilities so identified, as well as any 
additional records of treatment from any 
other source identified by the appellant, 
which are not already in the claims file, 
and associate them with the record.  In 
any event, the RO is request to attempt 
to obtain the records of the treatment 
the veteran received at the American Lake 
VAMC in January 1999.  If the RO is 
unable to obtain any of the records 
identified by the appellant, it should 
follow the proper procedures under the 
Veterans Claims Assistance Act.

2.  The RO should also give the appellant 
the opportunity to provide specific 
information concerning the veteran's 
purported exposure to Agent Orange in 
service, including the dates of his tour 
of duty in Vietnam, approximates dates 
and locations, as well as the 
circumstances, of the claimed exposure, 
and the unit(s) in which he served.  The 
RO should ask the appellant to provide 
specific information, including dates, 
places, unit assignments, etc.

3.  The RO should obtain the veteran's 
service personnel records and associate 
them with the claims folder. 

4.  With the additional information 
obtained and the evidence currently of 
record, the RO should review the file and 
prepare a summary of the dates of the 
veteran's tour of duty in Vietnam, as 
well as the reported areas of duty during 
that time.  This summary, together with a 
copy of the veteran's DD Form 214 and all 
related documents, should be sent to the 
USASCRUR.  The USASCRUR should be 
requested to provide any additional 
information that might corroborate the 
veteran's purported exposure to Agent 
Orange.

5.  If the information from the USASCRUR 
confirms that the veteran was exposed to 
Agent Orange and/or other herbicides 
during his service in Vietnam, the RO 
should inform the appellant of the 
documented exposure.  The RO should also 
inform the appellant that she may submit 
proof that the fatal carcinoma was caused 
by the veteran's exposure to Agent Orange 
in service.

6.  If the information from the USASCRUR 
confirms that the veteran was exposed to 
Agent Orange and/or other herbicides 
during his service in Vietnam, the RO 
should then refer the veteran's claim 
folder to an appropriate medical 
specialist, to determine whether the 
veteran had metastatic small cell 
carcinoma as a result of exposure to 
Agent Orange.  The claims folder must be 
made available to the examiner for review 
in conjunction with the study of this 
case.  A complete rationale for any 
opinion expressed should be included in 
the medical report, to include the 
evidence in the record upon which the 
examiner bases the opinion.

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

7.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

8.  The RO should then review the record 
and readjudicate the issue of entitlement 
to service connection for the cause of 
the veteran's death, to include as a 
result of Agent Orange exposure, 
including adjudication of the claim in 
light of Combee and Brock, both supra, as 
discussed above.  The RO should also 
adjudicate the appellant's claim for 
accrued benefits. 

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, or if a timely notice of 
disagreement is received with respect to any other matter, 
including the disposition of the accrued benefits claim, 
Zavalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996), the RO 
should issue a supplemental statement of the case on all 
issues in appellate status.  The SSOC must contain notice of 
all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  The appellant and her representative should be 
provided an appropriate period of time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


